FILED
                            NOT FOR PUBLICATION                             DEC 31 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10188

               Plaintiff - Appellee,             D.C. No. 2:96-cr-00246-ROS

  v.
                                                 MEMORANDUM *
JOE WILLIE HOOKS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, Chief Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Joe Willie Hooks appeals from the district court’s order denying his 18

U.S.C. § 3582(c)(2) motion for reduction of sentence. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hooks contends that he is eligible for a sentence reduction under

Amendment 750 to the Sentencing Guidelines, which changed the drug quantity

table in U.S.S.G. § 2D1.1 for offenses involving crack cocaine. This contention

fails. Amendment 750 did not alter the Guidelines range applicable to the drug

quantity used to determine Hooks’s sentence. See U.S.S.G. app. C, amend. 750.

Because Amendment 750 did not lower Hooks’s advisory Sentencing Guidelines

range, the district court lacked jurisdiction to reduce his sentence. See 18 U.S.C.

§ 3582(c)(2); United States v. Leniear, 574 F.3d 668, 674 (9th Cir. 2009).

      In light of this conclusion, we do not reach Hooks’s contention that the

district court abused its discretion by failing to state reasons for denying his

motion.

      AFFIRMED.




                                            2                                      12-10188